Citation Nr: 0524944	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  90-53 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 RO decision which denied a 
request to reopen a claim of entitlement to service 
connection for PTSD.  Since that decision, this claim has 
come to the Board for appellate review five times.  The Board 
has remanded the claim five times, in May 1991, August 1992, 
February 1994, February 1996, and November 1998.  In its 
August 1992 decision, the Board concluded that the veteran 
had submitted new and material evidence to reopen the claim.  
Therefore, the issue on appeal is as stated on the title page 
of this decision.  The Board notes that the veteran testified 
at a hearing before the RO in December 1991.  The Board 
further notes that the veteran requested a hearing before the 
Board in Washington, D.C.  That hearing was scheduled in 
October 1998.  By a statement transmitted to the Board by 
facsimile on October 6, 1998, the veteran canceled that 
request.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in June 
2002, April 2003, and May 2003 that informed him of the type 
of information and evidence necessary to substantiate his 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from June 2002, April 2003, and May 2003 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from June 2002, April 2003, and May 
2003 contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in June 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination has been provided which addresses 
the claim.  Service, private, and VA medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors during 
his 1970-1971 active duty in the Army.

With regard to whether the veteran has received a valid 
medical diagnosis of PTSD, the Board notes that private 
medical records dated in December 1992 and a VA examination 
dated in October 1992 have both diagnosed PTSD.  There are no 
examinations of record which provide contrary evidence 
regarding the existence of PTSD.  In light of such, and for 
purposes of this decision, the Board will assume that the 
veteran has received a valid diagnosis of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000).  

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His service 
records indicate that he served overseas in Vietnam for a 
year during his 1970-1971 active duty.  His military 
occupational specialty (supply clerk) does not indicate 
combat service.  There is no indication in his military 
records that he was assigned or participated in combat 
duties.  He was also not awarded a medal or decoration 
establishing combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive any award for combat service is evidence that he 
likely did not participate in combat.  For these reasons, the 
Board finds that the veteran is not shown by the objective 
evidence of record to have engaged in combat with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.   

The veteran alleges numerous stressor events such as 
surviving a helicopter crash on a North Vietnamese army base, 
participating in a fire fight while on perimeter guard duty, 
seeing dead bodies and handling bloody clothing, being 
ambushed on supply runs, shooting a pregnant woman who was 
firing a rocket grenade at fellow soldiers, assisting in 
firing mortars during counter battery fire, being in a bus 
that was hit by a rocket propelled grenade, and working with 
the CIA doing covert missions.  

Upon review of the evidence of record, the Board finds that 
there is no independent evidence which corroborates any of 
the veteran's alleged stressors.  Service medical records and 
other military records do not provide independent 
verification of any of these events.  In February 1996, the 
RO sent a letter to the U. S. Army & Joint Services 
Environmental Support Group (ESG) in an effort to verify the 
veteran's claimed stressors.  In January 1997, the ESG 
responded that it was unable to document that the veteran 
participated in night combat, and could not provide 
corroboration of the veteran's claimed stressors.  In 
December 2004, in response to an additional RO request for 
stressor verification, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which has recently been 
renamed the U.S. Armed Services Center for Unit Records 
Research (CURR) and was previously the ESG, responded again 
that it was unable to locate records that would provide 
corroboration of the veteran's claimed stressors.  Additional 
evidence of record indicates that stressor verification has 
also not been achieved by searching Morning Reports.  In sum, 
there is no evidence which corroborates the occurrence of the 
various stressors alleged by the veteran.  The Board is 
unable to find that his alleged service stressors have been 
verified by official service records or other credible 
supporting evidence. 

The weight of the credible evidence fails to show that a 
stressor which might lead to PTSD occurred in service.  Thus, 
regardless of the presence of a diagnosis of PTSD, service 
connection for PTSD may not be granted due to the lack of 
credible supporting evidence that the claimed in-service 
stressors occurred.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to again attempt 
stressor verification through the service department.  See 
38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


